Citation Nr: 0029209	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  99-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 6, 1997, 
for nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted entitlement to nonservice-
connected pension benefits effective November 6, 1997.  The 
veteran, who had active service from March 1969 to February 
1971, expressed disagreement with the effective date assigned 
by the RO, and the case was referred to the Board for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim filed by the veteran in September 1996 was not 
a claim for nonservice-connected pension benefits.

3.  An informal claim for nonservice-connected pension 
benefits was received by the RO on November 6, 1997, and a 
formal claim for such benefits was received within one year 
of the date of the informal claim.



CONCLUSION OF LAW

The requirements for an effective date prior to November 6, 
1997, for nonservice-connected pension benefits have not been 
met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.151, 
3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the VA Form 21-526 
(Veterans Application for Compensation or Pension) submitted 
by him in September 1996 should be construed as a claim for 
pension benefits and should not have been construed by the RO 
as only a claim for service-connected benefits.  In this 
regard, reference is made to 38 C.F.R. § 3.151.  In the 
veteran's Substantive Appeal, he appears to contend that his 
representative did not file a claim for nonservice-connected 
disability benefits and that if he were a veteran's 
representative he would never advise a veteran to limit his 
chances of receiving benefits by "putting all his eggs in one 
basket."  He concludes by stating that the veteran should not 
be punished because of his representative's incompetence or 
prejudice.

The basic facts in this case do not appear to be in dispute.  
In September 1996, the veteran filed a VA Form 21-526 with 
the RO.  In that form in Item 17, the veteran reported that 
he was claiming benefits for an injury to his right ankle and 
hip.  In Items 19A through 19D, the veteran specified that he 
received treatment for such injury while in Vietnam.  The 
veteran went on to complete Items 22A through 25E, the 
portion required to be completed if he was claiming to be 
totally disabled.  Items 33A through 39B are X'd out and a 
note indicates that those items "should be completed ONLY if 
you are applying for nonservice-connected pension."  In an 
October 1996 letter to the veteran, the RO indicated that 
they had received his application for service-connected 
disability compensation benefits.  Subsequently, in an April 
1997 rating decision, the RO denied service connection for 
right hip and ankle disorders.  The veteran was notified of 
that determination and disagreed with the decision to deny 
his claim for compensation benefits.  The RO then issued a 
Statement of the Case in September 1997 and the veteran was 
scheduled for a hearing on November 12, 1997, which he failed 
to attend.  A Substantive Appeal was not received in 
connection with the veteran's claim for service connection.

In a letter from the veteran's representative dated on 
November 5, 1997, it was indicated that the veteran wished to 
amend his claim to include consideration of nonservice-
connected pension and indicated that he would submit further 
information shortly.  This document was date-stamped by the 
RO "97 OCT 37."  In December 1997, the RO received a formal 
claim for nonservice-connected pension benefits.  A rating 
decision dated in July 1998 subsequently granted the 
veteran's claim for nonservice-connected pension benefits, 
effective November 6, 1997.  In a Notice of Disagreement from 
the veteran, he indicated that he was contesting the date his 
claim was validated and that the original date occurred prior 
to the effective date of November 6, 1997.  He stated that:  
"My first encounter with a VA rep resulted in my claim not 
even being filed."

In general, the effective date of an award of pension 
benefits for a claim filed on or after October 1, 1984, is 
the date of receipt of claim.  See 38 U.S.C.A. § 5110(a); 
3.400(b)(1)(ii).  In this case, the Board finds that the 
veteran first filed a claim for nonservice-connected pension 
benefits on November 6, 1997.  With respect to the RO's date 
stamp, it would appear that the RO construed "October 37" as 
November 6, 37 days minus 31 days in October, or six days 
into the next month of November.  This would be consistent 
with the date of the representative's submission of 
November 5, 1997.  

In any event, the central contention of the veteran is that 
the form submitted by him in September 1996 constituted a 
claim for pension benefits.  However, the Board disagrees.  
While it is true that the VA Form 21-526 submitted by the 
veteran can be utilized for a claim for compensation or 
pension, see 38 C.F.R. § 3.151, the veteran specifically X'd 
through the portion of the form that was specifically needed 
for a claim for nonservice-connected pension benefits.  In 
addition, information provided on that form indicated that 
the veteran was claiming benefits based on an injury to the 
right ankle and hip which occurred in Vietnam.  While the 
veteran filled in the portion of the claim indicating that he 
was totally disabled, it is certainly possible to be totally 
disabled based on service-connected disabilities as well as 
nonservice-connected disabilities.  

In addition, the veteran had several opportunities to correct 
any misunderstanding the RO may have had in connection with 
the claim filed by him in September 1996.  In October 1996, 
the RO indicated that they had received his application for 
service-connected disability benefits and the rating decision 
dated in April 1997 addressed only the veteran's stated claim 
of service connection for right hip and ankle disorders.  
Further, in the veteran's August 1997 Notice of Disagreement, 
he specifically indicated that he was disagreeing with the 
decision to deny him compensation benefits for right ankle 
and hip disorders.  Lastly, in the veteran's Notice of 
Disagreement in this appeal, he appears to essentially 
concede that a claim for nonservice-connected pension 
benefits was not filed, apparently based on advice from his 
representative.

Based on this evidence, the Board finds that the veteran 
first filed a claim for nonservice-connected pension benefits 
on November 6, 1997.  Accordingly, an effective date prior to 
that date is not permitted.


ORDER

An effective date prior to November 6, 1997, for nonservice-
connected pension benefits is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals







